DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 use the term “front image of the vehicle”.
In the specification of the present application, in paragraph [0029] it is stated that a camera (220) is configured to acquire a front image of vehicle (1). However, figure 1 of the specification shows the camera (220) mounted on the vehicle and, as such, any image acquired would be an “image seen from the front of the vehicle”. 
Appropriate clarification of correction is required.
For the purpose of comparison to the cited prior art, the examiner is interpreting “front image of the vehicle” to mean “image seen from the front of the vehicle”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al (2020/0213581).

With respect to claim 1, Lu et al disclose: A LIDAR noise removal apparatus, comprising: a LIDAR detection information processor configured to process LIDAR detection information received from a LIDAR of a vehicle [ taught by lidar (128); figure 1; paragraph [0118] teaches the lidar is associated with detector (400) ]; a sun position acquirer configured to acquire an azimuth angle and elevation angle of the sun relative to a traveling direction of the vehicle [ paragraph [0125] teaches determining the azimuth and elevation of a bright object (620) such as the sun ]; a Region Of Interest (ROI) selector configured to select an ROI that corresponds to the sun from a front image of the vehicle based on the acquired azimuth angle and elevation angle of the sun [ taught by figure 16, step 1604 ] and compare a brightness of the selected ROI with a threshold value to determine whether the brightness of the ROI exceeds the threshold value [ taught by paragraph [0122] ]; a noise region selector configured to select a noise region that corresponds to the ROI from the LIDAR detection information based on the azimuth angle and elevation angle of the sun when the brightness of the ROI exceeds the threshold value [ paragraph [0120] teaches that a processor is used to do image analysis ]; and a noise remover configured to remove noise points in the selected noise region [ taught by paragraph [0129] ].
Method claim 11 is anticipated by the teachings of Lu et al applied to claim 1 above.
Claims 2 and 12 are taught by figure 1 wherein lidar data is shown to be part of a vehicle control system.
Claims 3 and 13 are taught by paragraph [0125].
Claims 4 and 14 are taught by paragraph [0125].
Claims 5 and 15 are taught by paragraph [0122].
Claim 6 is taught by paragraphs [0120] and [0122}.
Claim 7 is taught by paragraph [0054].
Claim 19 is anticipated in that figure 1 shows that the system operates in accordance with instructions provided by a processor.
With respect to claim 20, Lu et al disclose: A vehicle [ taught by vehicle (100) ], comprising: a LIDAR configured to sense surrounding object information of the vehicle [ taught by lidar (128) ]; a camera configured to acquire a front image of the vehicle [ taught by camera (130) ]; and a LIDAR noise removal apparatus configured to remove noise points that correspond to sunlight incident on the LIDAR, wherein the LIDAR noise removal apparatus includes [ paragraph [0129] teaches that the image processing includes removes intensity due to bright objects – intensity is a form of optical noise ]: a LIDAR detection information processor configured to process LIDAR detection information received from the LIDAR [ paragraph [0120] teaches the use of a processor in image analysis ]; a sun position acquirer configured to acquire an azimuth angle and elevation angle of the sun relative to a traveling direction of the vehicle [ taught by paragraph [0125] ]; a Region Of Interest (ROI) selector configured to select an ROI that corresponds to the sun from the front image of the vehicle based on the acquired azimuth angle and elevation angle of the sun [ taught by figure 16, step 1604 ] and compare a brightness of the selected ROI with a threshold value to determine whether the brightness of the ROI exceeds the threshold value [ taught by paragraph [0122] ]; a noise region selector configured to select a noise region that corresponds to the ROI from the LIDAR detection information based on the azimuth angle and elevation angle of the sun when the brightness of the ROI exceeds the threshold value[ paragraph [0120] teaches that a processor is used to do image analysis ]; and a noise remover configured to remove noise points in the selected noise region [ taught by paragraph [0129] ].
Allowable Subject Matter
Claims 8-10 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MARK HELLNER/Primary Examiner, Art Unit 3645